Citation Nr: 0822231	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased apportionment of the veteran's 
disability compensation benefits on behalf of the veteran's 
minor children.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1984 to 
March 1991.  The appellant is the veteran's ex-spouse.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Apportionment claims are developed and adjudicated under 
contested claims procedures.  See 38 C.F.R. §§ 19.100-19.102, 
20.500-20.504 (2007).  Here, although the RO substantially 
complied with those procedures, the appeal must be remanded 
for readjudication.  

The appellant, the veteran's ex-spouse, seeks an increase in 
the amount of apportionment of the veteran's disability 
compensation benefits on behalf of their 2 minor children.  
Apportionment was granted in May 2005 and by May 2006, the 
appellant had perfected an appeal regarding the amount of the 
apportionment.  But in May 2006, December 2006, and February 
2007, the appellant sent in additional information regarding 
the financial needs of the minor children.  This information 
was not considered by the RO and there is no waiver of RO 
consideration of file.  See 38 C.F.R. § 20.1304(c) (2007) 
(holding that an appeal must be remanded where additional 
relevant evidence is submitted without a waiver of RO 
consideration). 



Accordingly, the case is remanded for the following action:

After having reviewed all evidence of 
record, including any evidence received 
subsequent to the March 2006 statement of 
the case, and undertaking any required 
contested claims procedures to include 
notice to the veteran, the RO must 
readjudicate the issue of entitlement to 
increased apportionment of the veteran's 
disability compensation benefits.  If a 
decision favorable to the appellant is not 
made, a supplemental statement of the case 
must be issued, with copies sent to the 
appellant and the veteran, each of whom 
should be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


